FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50288

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00243-RGK

   v.
                                                 MEMORANDUM *
 ANNETTE BENDER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     R. Gary Klausner, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Annette Bender appeals from her guilty-plea conviction and 84-month

sentence for conspiracy to distribute cocaine base, in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(B)(iii).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
         Pursuant to Anders v. California, 386 U.S. 738 (1967), Bender’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, appellant’s pro

se motion for appointment of new counsel is DENIED, and the district court’s

judgment is AFFIRMED.




sko/Research                               2                                   08-50288